 1 LAW OFFICE OF JOHNNY L. GRIFFIN III
   JOHNNY L. GRIFFIN, III (SBN: 118694)
 2 1010 F STREET, SUITE 200
   SACRAMENTO, CA 95814
 3 Telephone: (916) 444-5557
   Facsimile: (916)444-5558
 4
   Attorney for Defendant
 5 ANTHONY LAZZARINO

 6

 7                              IN THE UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00237-JAM
11
                                  Plaintiff,            STIPULATION CONTINUING STATUS
12                                                      CONFERENCE; ORDER
                           v.
13                                                      DATE: October 16, 2018
     ANTHONY LAZZARINO AND                              TIME: 9:15 a.m.
14   PETER WONG,                                        COURT: Hon. John A. Mendez
15                               Defendants.
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendants, by and
19 through defendants’ counsel of record, hereby stipulate as follows:

20          1.     The parties have a trial date currently set for April 15, 2019, with time already excluded
21 under the Speedy Trial Act through that date for defense preparation.

22          2.     By previous order, this matter was set for status conference on October 16, 2018.
23          3.     By this stipulation, the parties now jointly move to continue that status conference to
24          January 8, 2019 at 9:15 a.m.
25          ///
26          ///
27          ///
28

      STIPULATION CONTINUING STATUS                     1
      CONFERENCE
 1        IT IS SO STIPULATED.

 2
     Dated: October 11, 2018                         MCGREGOR W. SCOTT
 3                                                   United States Attorney
 4
                                                     /s/ Matthew M. Yelovich
 5                                                   MATTHEW M. YELOVICH
                                                     Assistant United States Attorney
 6

 7

 8
     Dated: October 11, 2018                         /s/ Johnny L. Griffin, III
 9                                                   JOHNNY L. GRIFFIN, III
                                                     Counsel for Defendant
10                                                   Anthony Lazzarino
11
     Dated: October 11, 2018                         /s/ Thomas A. Johnson
12                                                   THOMAS A. JOHNSON
13                                                   Counsel for Defendant
                                                     Peter Wong
14

15                                            ORDER
16        IT IS SO ORDERED this 11th day of October, 2018
17

18                                                /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
19                                             UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

     STIPULATION CONTINUING STATUS               2
     CONFERENCE
